UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JIHAD DHIAB,                :
                            :
               Petitioner,  :
                            :
         v.                 :                 Civil Action No. 05-1457 (GK)
                            :
GEORGE W. BUSH, et al.,     :
                            :
               Respondents. :

                                             ORDER

        Upon consideration of Petitioner’s unopposed motion for a stay, it is hereby

        ORDERED, that this case shall be stayed until such time as Mr. Dhiab is able to consult with

counsel in a meaningful way; and it is further

        ORDERED, that the Protective Order in place in this action shall remain in force during the

stay; and it is further

        ORDERED, that Petitioner shall file a status report every 30 days regarding any change in

circumstances.


January 29, 2009                                             /s/
                                                             Gladys Kessler
                                                             United States District Judge

Copies via ECF to all counsel of record